Citation Nr: 1827514	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In June 2017, the Board remanded the claim for additional development.  It has now returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the claim so that the Veteran could be afforded a VA examination to assess the severity of his type II diabetes mellitus disability.  

The Appeals Management Center (AMC) contacted the VA medical facility nearest the Veteran and requested that he be scheduled for the examination.  See August 2017 Compensation and Pension Exam Inquiry.  On September 18, 2017, the AMC contacted the VA medical facility via e-mail to request the status of the Veteran's examination.  In response, a representative of the VA medical facility reported that the Veteran was originally scheduled for medical and eye examinations on September 12, 2017; however, he rescheduled both examinations for September 26, 2017.  On September 26, 2017, the Veteran's examinations were cancelled as he failed to report.  See October 2017 C&P Exam.  

The claim was consequently readjudicated based on the existing evidence of record, and, in a January 2018 Supplemental Statement of the Case (SSOC), a higher rating for the Veteran's type II diabetes mellitus disability was continued to be denied, specifically noting his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).

Neither a copy of the letter informing the Veteran of the scheduled examination or documentation regarding the rescheduling of the examinations is associated with the record.  Additionally, the Veteran asserts that he did not receive notification of the examinations and maintains that he is able and willing to report for any necessary examinations.  See February 2018 Appellate Brief.  The Board notes that the presumption of regularity does not necessarily apply to VA procedures in providing notice of scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir 2013). 

Given the assertions made by the Veteran regarding lack of notice, as well as the absence of documentation regarding the Veteran's scheduled examination, the Board wishes to afford him another opportunity to attend a VA examination.  Such an examination is particularly important because, as noted by the Board in its prior remand, the record is not sufficient to allow the Board to decide this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his type II diabetes mellitus in recent years.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the electronic claims file. 

2.  Schedule a VA compensation examination to assess the severity of the Veteran's service-connected type II diabetes mellitus.  The letter scheduling the examination should be associated with the claims file.  The Veteran should also be notified that failure to appear for the scheduled VA examination without an explanation of good cause may result in a denial of his claim.    

His electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail.

But, in particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




